Title: James Madison to Robley Dunglison, 2 January 1834
From: Madison, James
To: Dunglison, Robley


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                 Jany 2. 1834
                            
                        
                        
                        J. M. with his best respects to Professor Dunglison, thanks him for the Copy of his "Introductory Lecture".
                            It sweeps away very appropriately the errors & follies of times past; as a preparation for lessons dictated by
                            experience & Science.
                        
                            
                                
                            
                        
                    